DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/12/21 has been entered.  Claims 1-20 remain pending in the application, with Claims 19-20 remaining withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/11/2020.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron.
Regarding Claim 1, Bajaj teaches a method of manufacturing a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; abstract "method and apparatus for automatically manufacturing a custom fit garment"), comprising: 
receiving garment design input data for a garment design ([0029] "body scan can be used to create patterns for any type of garment", where patterns are the garment design input data) including
data representing (textile) structural unit in the garment design ([0048] "means for creating the pattern can determine sizing for the garment to be manufactured based on the customer's body scan"; see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; [0023] "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together");
generating a (textile) production machine instruction data set based on the garment design input data ([0020] "processor 130 can create customized designs based upon…body scans");
transmitting the (textile) production machine instruction data set to a first textile production machine ([0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140"; [0023] "cutter 140 receives the customized pattern", where, if received, then transmitted);
forming a first garment using the first (textile) production machine (see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together").

Bajaj does not explicitly teach data representing a first textile structural unit at a first location in the garment design and data representing a second textile structural unit at a second location in the garment design.
However, Bajaj at least suggests textile ([0023] "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together", where stitches at least suggest textile).

Stoll teaches data representing a first textile structural unit at a first location in the garment design and data representing a second textile structural unit at a second location in the garment design (see Fig. 14a; Col. 5 Lines 19-22 "knit module can be...either as a section of a knit structure in knit image presentation...or as a separate knit structure that is created in the knit image presentation"; Col. 10 Line 63-Col. 11 Line 2 "FIG. 14a focuses on the insertion or incorporation of a knit module 110 that is delimited by a thick black line into a basic knit product 100.  Respective boundary loops of the knit module 110 relative to the basic knit product 100 are denoted by the reference numeral 111, whereas the boundary loops of the basic knit product 100 with regard to the knit module 110 are designated as 101").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj’s data could be of first/second textile structural units in first/second locations respectively as taught by Stoll depending on the complexity of the design, especially as both references have the same purpose of designing garments for a garment machine.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj modified with Stoll teaches
generating a textile machine instruction data set based on the garment design input data (especially as Stoll also teaches “control data” in Col. 8 Lines 34-36 "control data that are generated by this designing device are supplied…to a flat knitting machine 8");
transmitting the textile machine instruction data set to a first textile production machine (especially as Stoll also teaches “supplied” in Col. 8 Lines 34-36 "control data that are generated by this designing device are supplied…to a flat knitting machine 8");
 wherein during the forming step, operation of the first textile production machine is controlled using the (textile) production machine instruction data set to create the first textile structural unit at a first location in the first garment and to create the second textile structural unit at a second location in the first garment (since the control data knits the garment and the garment has the two textile structural units, then the control data knits the two textile structural units),
forming a first garment using the first textile production machine (especially as Bajaj teaches see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together" and Stoll teaches textile).

Bajaj does not explicitly teach creating revised garment design input data for the garment design based on the first garment created in the forming step,
and a total number of textile structural units in the garment design;
generating revised textile production machine instruction data set based on the revised garment design input data;
transmitting the revised textile production machine instruction data set to at least one of the first textile production machine or a second textile production machine; and
forming a second garment using at least one of the first textile production or the second textile production machine,
wherein during the step of forming the second garment, operation of the first textile production machine and/or the second textile production machine is controlled using the revised textile production machine instruction data set to create the second garment corresponding to the revised garment design input data including the changes.

Lee teaches creating revised garment design input data for the garment design based on the first garment created in the forming step (Col. 8 Lines 42-43 machine knits will be knit”; see Fig. 8; "product a sample garment" at 614; "revise garment measurement standards" at 620 ; "adjust sample garment" at 622; "check fit of sample garment" at 624; see also Col. 14 Lines 4-5 "at step 614…produce a sample garment"; Col. 14 Lines 13-14 "at step 620, revision(s) to the customized body measurement standards are made"; Col. 14 Lines 15-16 "at step 622, the sample garment is adjusted"; Col. 14 Lines 18-19 "sample garment is then checked again...at step 624"),
wherein during the step of forming the second garment, operation of the first textile production machine and/or the second textile production machine is controlled using the revised textile production machine instruction data set to create the second garment corresponding to the revised garment design input data including the changes (see Fig. 8; Col. 14 Lines 10-12 "at step 618 if the fit is satisfactory...custom fit garment may be created"; where the custom fit garment would be the second garment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj to include the revision steps for a second garment as taught by Lee in order to have a better fit (see Fig. 8).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Bajaj further teaches 
generating revised textile production machine instruction data set based on the revised garment design input data;
transmitting the revised textile production machine instruction data set to at least one of the first textile production machine or a second textile production machine; and
forming a second garment using at least one of the first textile production or the second textile production machine,
especially as these steps were already taught by Bajaj modified by Stoll and would be the same during a revision of Bajaj modified by Lee.

Bajaj further does not teach that wherein the revised garment design input data includes changes to at least one of: a total number of textile structural units in the garment design.

Baron teaches wherein the revised garment design input data includes changes to at least one of: a total number of textile structural units in the garment design (see Fig. 47B; Col. 32 Lines 38, 40-42 "apparel 1100 may be formed from…side areas 1105…which correspond with…side vented zones 302 and 304"; Col. 33 Lines 47-50 "in circumstances where a relatively high air permeability is desired, a plurality of incisions 1107 may be formed in areas 1105 and 1106 of apparel 1100", where incision is textile structural unit, especially in light of recitations being in the context of Col. 32 Lines 22-23 “apparel with a zoned modifiable textile structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revision, as taught by Lee, to include revision to a total number of textile structural units as taught by Baron based on intended use, such as how much ventilation is desired in various areas).

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron.
Regarding Claim 2, Bajaj teaches a method of manufacturing a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; abstract "method and apparatus for automatically manufacturing a custom fit garment"), comprising: 
receiving garment design input data for a garment design ([0029] "body scan can be used to create patterns for any type of garment", where patterns are the garment design input data) including
data representing  (knit) structural unit in the garment design ([0048] "means for creating the pattern can determine sizing for the garment to be manufactured based on the customer's body scan"; see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; [0023] "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together");
generating a (knitting) machine instruction data set based on the garment design input data ([0020] "processor 130 can create customized designs based upon…body scans");
transmitting the (knitting) machine instruction data set to a first (knitting) machine ([0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140"; [0023] "cutter 140 receives the customized pattern", where, if received, then transmitted);
(knitting) a first garment using the first (knitting) machine (see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together").

Bajaj does not explicitly teach data representing a first knit structural unit at a first location in the garment design and data representing a second knit structural unit at a second location in the garment design.
However, Bajaj at least suggests knit ([0023] "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together", where stitches at least suggest knit).

Stoll teaches data representing a first knit structural unit at a first location in the garment design and data representing a second knit structural unit at a second location in the garment design (see Fig. 14a; Col. 5 Lines 19-22 "knit module can be...either as a section of a knit structure in knit image presentation...or as a separate knit structure that is created in the knit image presentation"; Col. 10 Line 63-Col. 11 Line 2 "FIG. 14a focuses on the insertion or incorporation of a knit module 110 that is delimited by a thick black line into a basic knit product 100.  Respective boundary loops of the knit module 110 relative to the basic knit product 100 are denoted by the reference numeral 111, whereas the boundary loops of the basic knit product 100 with regard to the knit module 110 are designated as 101").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj’s data could be of first/second knit structural units in first/second locations respectively as taught by Stoll depending on the complexity of the design, especially as both references have the same purpose of designing garments for a garment machine.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj modified with Stoll teaches
generating a knitting machine instruction data set based on the garment design input data (especially as Stoll also teaches “control data” in Col. 8 Lines 34-36 "control data that are generated by this designing device are supplied…to a flat knitting machine 8");
transmitting the knitting machine instruction data set to a first knitting machine (especially as Stoll also teaches “supplied” in Col. 8 Lines 34-36 "control data that are generated by this designing device are supplied…to a flat knitting machine 8");
 wherein during the knitting step, operation of the first knitting machine is controlled using the knitting machine instruction data set to create the first textile structural unit at a first location in the first garment and to create the second knit structural unit at a second location in the first garment (since the control data knits the garment and the garment has the two textile structural units, then the control data knits the two textile structural units),
knitting a first garment using the first knitting machine (especially as Bajaj teaches see Fig. 1; [0023] "system 100 further comprises the manufacturing unit 115…includes…cutter 140, sewing machine 145"; "cutter 140 receives the customized pattern…and automatically cuts the fabric…pieces of the fabric is then provided to the sewing machine 145 that stitches the pieces together" and Stoll teaches textile).

Bajaj does not explicitly teach creating revised garment design input data for the garment design based on the first garment created in the knitting step,
and a total number of knit structural units in the garment design;
generating revised knitting machine instruction data set based on the revised garment design input data;
transmitting the revised knitting machine instruction data set to at least one of the first knitting machine or a second knitting machine; and
knitting a second garment using at least one of the first knitting or the second knitting machine,
wherein during the step of knitting the second garment, operation of the first knitting machine and/or the second knitting machine is controlled using the revised knitting machine instruction data set to create the second garment corresponding to the revised garment design input data including the changes.

Lee teaches creating revised garment design input data for the garment design based on the first garment created in the knitting step (Col. 8 Lines 42-43 machine knits will be knit”; see Fig. 8; "product a sample garment" at 614; "revise garment measurement standards" at 620 ; "adjust sample garment" at 622; "check fit of sample garment" at 624; see also Col. 14 Lines 4-5 "at step 614…produce a sample garment"; Col. 14 Lines 13-14 "at step 620, revision(s) to the customized body measurement standards are made"; Col. 14 Lines 15-16 "at step 622, the sample garment is adjusted"; Col. 14 Lines 18-19 "sample garment is then checked again...at step 624"),
wherein during the step of knitting the second garment, operation of the first knitting machine and/or the second knitting machine is controlled using the revised knitting machine instruction data set to create the second garment corresponding to the revised garment design input data including the changes (see Fig. 8; Col. 14 Lines 10-12 "at step 618 if the fit is satisfactory...custom fit garment may be created"; where the custom fit garment would be the second garment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj to include the revision steps for a second garment as taught by Lee in order to have a better fit (see Fig. 8).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Bajaj further teaches 
generating revised knitting machine instruction data set based on the revised garment design input data;
transmitting the revised knitting machine instruction data set to at least one of the first knitting machine or a second knitting machine; and
knitting a second garment using at least one of the first knitting machine or a second knitting machine,
especially as these steps were already taught by Bajaj modified by Stoll and would be the same during a revision of Bajaj modified by Lee.

Bajaj further does not teach that wherein the revised garment design input data includes changes to at least one of: a total number of knit structural units in the garment design.

Baron at least suggests wherein the revised garment design input data includes changes to at least one of: a total number of knit structural units in the garment design (see Fig. 47B; Col. 32 Lines 38, 40-42 "apparel 1100 may be formed from…side areas 1105…which correspond with…side vented zones 302 and 304"; Col. 33 Lines 47-50 "in circumstances where a relatively high air permeability is desired, a plurality of incisions 1107 may be formed in areas 1105 and 1106 of apparel 1100", where incision is knit structural unit, especially in light of especially in light of recitations being in the context of Col. 32 Lines 22-23 “apparel with a zoned modifiable textile structure” and in light of Figs. 35; Col. 30 Lines 14-15 “incisions 74 may be formed through the knitting process of textile 70”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revision, as taught by Lee, to include revision to a total number of knit structural units as taught by Baron based on intended use, such as how much ventilation is desired in various areas).
Regarding Claim 3, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj further teaches creating the garment design input data at least in part from body map data ([0029] "body scan can be used to create patterns for any type of garment", where patterns are the garment design input data).
Regarding Claim 4, modified Bajaj teaches all the claimed limitations as discussed above in Claim 3.
Bajaj further teaches scanning at least a portion of a human body to generate the body map data ([0029] "body scan can be used to create patterns for any type of garment", where patterns are the garment design input data).
Regarding Claim 8, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Baron further teaches wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a region of increased thermal insulativity or increased thermal conductivity to be created in a garment during a knitting operation (see Fig. 47B; Col. 32 Lines 38, 40-42 "apparel 1100 may be formed from…side areas 1105…which correspond with…side vented zones 302 and 304"; "in circumstances where a relatively high air permeability is desired, a plurality of incisions 1107 may be formed in areas 1105 and 1106 of apparel 1100", where air permeability indicates thermal conductivity).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4, 8 above, further in view of Sokolowski et al (USPN 9241516), herein Sokolowski.
Regarding Claim 5, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a hole to be created in a garment during a knitting operation.

Sokolowski teaches wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a hole to be created in a garment during a knitting operation (see Figs. 20 and 21; Col. 17 Lines 7-13 "holes or openings 2030 may be formed in the outer layer 2020 to permit the viewing of the contrasting inner layer 2010 as the wearer 2001 moves and assumes various bodily positions...opening of holes in Fig. 20 may further facilitate the cooling and comfort of the wearer").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s first/second knit structural units to include holes as taught by Sokolowski in order to provide cooling and comfort to the wearer (Col. 17 Lines 7-13).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Okamoto (USPN 7577488).
Regarding Claim 6, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a pleat to be created in a garment during a knitting operation.

Okamoto seems to teach wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a pleat to be created in a garment during a knitting operation ("see Fig. 1; Col. 10 Lines 24-32 "sleeves 3,4...in the form of a plain knit structure...knit structure of...cuff parts 31, 41 of the sleeves 3, 4 are presented in the form of a rib knit structure...however...may have another knit structure, such as jacquard"; where if a rib is formed, a pleat was formed, especially in light of applicant’s specification [134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s first and second knit structural units to include pleats as taught by Okamoto for aesthetics, especially as such a knit structural unit is taught to be known for garments.
Regarding Claim 7, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a rib structure to be created in a garment during a knitting operation.

Okamoto teaches wherein at least one of the first knit structural unit and the second knit structural unit corresponds to a rib structure to be created in a garment during a knitting operation ("see Fig. 1; Col. 10 Lines 24-32 "sleeves 3,4...in the form of a plain knit structure...knit structure of...cuff parts 31, 41 of the sleeves 3, 4 are presented in the form of a rib knit structure...however...may have another knit structure, such as jacquard").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s first and second knit structural units to include ribs as taught by Okamoto for aesthetics, especially as such a knit structural unit is taught to be known for garments.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Sawazaki et al (USPN 5307283), herein Sawazaki.
Regarding Claim 9, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein the garment design input data includes a first bitmap, wherein a first dimension of the first bitmap corresponds to a number of knitting needles in a row of needles of the first knitting machine,
and wherein a second dimension of the first bitmap corresponds to a number of courses to be knitted to form the first garment.

Sawazaki teaches wherein the garment design input data includes a first bitmap, wherein a first dimension of the first bitmap corresponds to a number of knitting needles in a row of needles of the first knitting machine (abstract "method of preparing pattern information…produced on an electronically controlled knitting machine"; see Fig. 1, where it is known in the art that such a representation has a first dimension indicating a number of knitting needles in a row of needles of a knitting machine, see extrinsic evidence Shima USPN 4608642),
and wherein a second dimension of the first bitmap corresponds to a number of courses to be knitted to form the first garment ((abstract "method of preparing pattern information…produced on an electronically controlled knitting machine"; see Fig. 1, where it is known in the art that such a representation has a first dimension indicating a number of knitting needles in a row of needles of a knitting machine, see extrinsic evidence Shima USPN 4608642).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s garment design input data to have a representation of the dimensions shown in Sawazaki as a known representation of such information.
Regarding Claim 10, modified Bajaj teaches all the claimed limitations as discussed above in Claim 9.
Sawazaki further teaches wherein individual bits of the first bitmap corresponds to an action to be performed by an individual needle of the first knitting machine at a specific location when knitting the first garment (Col. 3 Lines 27-28 "reference characters K and W indicating knitting and welting";  Col. 3 Lines 12-13 "Fig. 1  is schematic block of pattern color information"; see Col. 3 Lines 39-42 "Fig. 3, information for tucking is separately prepared.  The reference characters 'a' and 'b' represent tuck yarn components during knitting, and the 'c' represents a welt yarn component").
Regarding Claim 11, modified Bajaj teaches all the claimed limitations as discussed above in Claim 10.
Sawazaki further teaches wherein the actions include a member a member selected from the group consisting of: a knit action, a tuck action, a miss action, and a transfer action (Col. 3 Lines 27-28 "reference characters K and W indicating knitting and welting";  Col. 3 Lines 12-13 "Fig. 1  is schematic block of pattern color information"; see Col. 3 Lines 39-42 "Fig. 3, information for tucking is separately prepared.  The reference characters 'a' and 'b' represent tuck yarn components during knitting, and the 'c' represents a welt yarn component").
Regarding Claim 12, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Modified Bajaj further teaches wherein the revised garment design input data includes a second bitmap, wherein a first dimension of the second bitmap corresponds to a number of knitting needles in a row of needles of at least one of the first knitting machine or the second knitting machine,
and wherein a second dimension of the second bitmap corresponds to a number of courses to be knitted to form the second garment
(as best understood, Claim 12 is dependent on Claim 9; especially as modified Bajaj already taught revision, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj modified by Sawazaki would meet the aforementioned recitations in the revision, such as to be consistent in representation method).
Regarding Claim 13, modified Bajaj teaches all the claimed limitations as discussed above in Claim 12.
Modified Bajaj further teaches wherein individual bits of the second bitmap correspond to an action to be performed by an individual needle of the first knitting machine or the second knitting machine at a specific location when knitting the second garment
(especially as modified Bajaj already taught revision, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bajaj modified by Sawazaki would meet the aforementioned recitations in the revision, such as to be consistent in representation method).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Rose et al (USPN 10310616), herein Rose.
Regarding Claim 14, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach displaying a first visual representation of the garment design corresponding to the garment design input data on a display screen;
receiving data corresponding to the changes desired for the revised garment design input data; and
displaying a second visual representation of the garment design corresponding to the revised garment design input data on the display screen.

However, Bajaj does teach a display ([0038] "once the customer has selected…on the user interface 300…pattern of a dress 340 created based on the customer selection from the options displayed").

Rose teaches displaying a first visual representation of the garment design corresponding to the garment design input data on a display screen (see Fig. 2; "generate a three-dimensional (3D) garment model of a garment…based on the first set of…data" at 230; "cause a presentation, on a display of a device, of the 3D garment model" at 240; Col. 7 Lines 47-48, 50 "at operation 230...generates a 3D garment model of a garment...based on the first set of...data"; Col. 8 Lines 40-41 "at operation 240, the display module 113 causes a presentation, on a display of a device, of the 3D garment model");
receiving data corresponding to the changes desired for the revised garment design input data (see Fig. 2; "determine a modification …based on…data" at 250; "modify the 3D garment based on the determined modification" at 260; Col. 8 Lines 59-61 "at operation 250…determines a modification…based on…data"; Col. 9 Lines 32-34 "at operation 206...modifies the 3D garment model based on the determined modification"); and
displaying a second visual representation of the garment design corresponding to the revised garment design input data on the display screen (see Fig. 2; "update the presentation, on the display of the device, of the modified 3D garment model" at 270; Col. 9 Lines 40-42 "at operation 270, the display module 113 updates the presentation, on the display of the device, of the modified 3D garment model").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s display functions to include those as taught by Rose in order to provide the user with an accurate visual representation of their revisions.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Noriyuki (USPN 7386360).
Regarding Claim 15, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein the step of creating the revised garment design input data includes applying rules to limit or control at least one of:
the relative positioning of the first knit structural unit with respect to another knit structural unit in the revised garment design.

Noriyuki teaches applying rules to limit or control at least one of:
the relative positioning of the first knit structural unit with respect to another knit structural unit in the revised garment design (see Fig. 4; abstract "movement amount is determined for each of a plurality of stitches on a knitting fabric on the basis of relative positions between a stitch and stitches on the upper, lower, left, and right sides thereof in accordance with predetermined rules", where the other stitches could be of another structural unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revision to include the rule of Noriyuki in order to easily provide more control over stability of a stitch position (Col. 8 Lines 37-42). 
Regarding Claim 16, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein the step of creating the revised garment design input data includes applying rules to limit or control at least one of:
a distance between two occurrences of the first knit structural unit in the revised garment design input data.

Noriyuki teaches applying rules to limit or control at least one of:
a distance between two occurrences of the first knit structural unit in the revised garment design input data (see Fig. 4; abstract "movement amount is determined for each of a plurality of stitches on a knitting fabric on the basis of relative positions between a stitch and stitches on the upper, lower, left, and right sides thereof in accordance with predetermined rules", where the other stitches are capable of being of another first knit structural unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revision to include the rule of Noriyuki in order to easily provide more control over stability of a stitch position (Col. 8 Lines 37-42). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Lind (USPN 7657341).
Regarding Claim 17, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein the step of creating the revised garment design input data includes applying rules to limit or control at least one of:
an air permeability of a first portion of the garment design based on the revised garment design input data.

Lind further teaches applying rules to limit or control at least one of:
an air permeability of a first portion of the garment design based on the revised garment design input data (Fig. 13; Col. 15 Lines 46-49, 52-54 "knitting module 47 enables the user to provide direct input for the knitting instructions.  For example, the module 47 enables the user to provide desire inputs...of various knitting parameters including...stitch configuration 325 (e.g.,..stockinet stitch, number of stitches per row, etc)", where the number of stockinet stitches per row indicate a particular structural unit, and such a number of stitches could indicate a mesh, where mesh is known in the art for air permeability, see extrinsic evidence Levi et al US Publication 2019/0281915).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revision with the rule of Lind in order to provide a controlled range of air permeability.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US Publication 2019/0008225), herein Bajaj, in view of Stoll et al (USPN 6611730), herein Stoll, Lee (USPN 7092782), and Baron et al (USPN 7437774), herein Baron, as applied to Claim(s) 2-4 and 8 above, further in view of Selvarjan (USPN 9661886).
Regarding Claim 18, modified Bajaj teaches all the claimed limitations as discussed above in Claim 2.
Bajaj does not explicitly teach wherein the garment design input data corresponds to a garment of a first size,
and wherein the revised garment design input data corresponds to a garment of a second size that differs from the first size.

Selvarjan seems to teach wherein the garment design input data corresponds to a garment of a first size (see Fig. 2; abstract "invention outlines a novel method for capturing the 'state' of an intended design on an apparel pattern, and subsequently transforming that 'state' to a new style or size and then applying that modified 'state' to automatically recreate the original design, but for the new style or size", where a new size indicates there was a first size; Col. 11 Lines 40, 47-51 “this invention…enables designers to seamlessly extrapolate design pattern across apparels…of various sizes….so that a single garment design can be utilized across multiple garments…of different sizes”; since there are garments of at least two different sizes and the garment design input data would therefore have to be revised, there is at least a first garment design input data for the garment of first size),
and wherein the revised garment design input data corresponds to a garment of a second size that differs from the first size (abstract "invention outlines a novel method for capturing the 'state' of an intended design on an apparel pattern, and subsequently transforming that 'state' to a new style or size and then applying that modified 'state' to automatically recreate the original design, but for the new style or size"; Col. 11 Lines 40, 47-51 “this invention…enables designers to seamlessly extrapolate design pattern across apparels…of various sizes….so that a single garment design can be utilized across multiple garments…of different sizes”; since there are garments of at least two different sizes and the garment design input data would therefore have to be revised, there is revised garment design input data for a garment of a second size different from the first size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bajaj’s revised garment design input data to apply to a different size garment as taught by Selvarjan in order to provide designs across various sizes, saving time while retaining design accuracy (Col. 11 Lines 51-52).
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 
	In response to applicant’s remarks starting on page 12-- as best understood, applicant indicates specification paragraphs [06] and [07] to narrow the broadest reasonable interpretation of the terms “textile structural unit” and “knit structural unit” to as defined by the sentence follow the term “means” and argues that, in light of such definitions, the prior art of record does not teach such limitations.  Examiner respectfully disagrees.
	Inasmuch as [06] defines “textile structural unit” to mean “one, two, or three dimensional textile structural component formed in a textile that differs from the one, two, or three dimensional structure forming a largest proportion of the textile’s structure and/or that differs from the one, two or three dimensional structure of the textile in immediately adjacent surrounding areas,” Stoll’s textile structural units 111 and 101 meet the definition.  Especially as Stoll teaches these textile structural units as loops in a knit in Col. 10 Line 63-Col. 11 Line 2 (and therefore a textile structural component in a textile, such components being one, two, or three dimensional structure) and are illustrated side by side (immediately adjacent to one another and therefore being one another’s immediately adjacent surrounding area) in Fig. 14a, where 111 and 101 are differently located and therefore differ, Stoll’s 111 and 101 are textile structural units meeting the limitation.
	Similarly, inasmuch as [07] defines “knit structural unit” to mean “one a combination of two or more stitches and/or needle actions in a course direction and/or a wale direction of a knitted component’s structure to provide a one, two or three dimensional structure in the knitted component that differs from the one, two or three dimensional structure forming a largest proportion of the knitted component’s structure and/or that differs from the one, two, or three dimensional structure in immediately adjacent surrounding areas”, Stoll’s knit structural units 111 and 101 meet the definition.  Especially as Stoll teaches these knit structural units as loops in a knit in Col. 10 Line 63-Col. 11 Line 2 (where plurality of loops of 111, 101 in and of themselves or relative to one another indicate a combination of two or more stitches and/or needle actions in a course direction and/or wale direction of a knitted component’s structure; where 111 and 101 each provide one, two, or three dimensional structure in the knitted component) and are illustrated side by side (immediately adjacent to one another and therefore being one another’s immediately adjacent surrounding area), where 111 and 101 are differently located and therefore differ, Stoll’s 111 and 101 are knit structural units meeting the limitation.
	Examiner further notes that the detailed examples in [08] as mentioned on page 12 of the remarks are merely examples, and do not further limit the broadest reasonable interpretation as provided by the definitions in [06] and [07] for the terms “textile structural unit” and “knit structural unit”.  
Furthermore, examiner notes that through the remarks, (such as on page 13 concerning Stoll) the remarks seem to reiterate certain references not teaching certain limitations but then also indicates a summary of the office action where other references do teach the very same limitations.  As best understood, examiner notes--in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, in response to applicant’s remarks on page 14 that Lee and Baron not discuss the structural units, examiner reiterates that such units were taught in the modification of Bajaj with Stoll, and clarifies that Lee and Baron were otherwise utilized as indicated in the office action.  
In response to applicant’s remarks on page 16 that there is no motivation and only improper hindsight for the various motivations summarized, where a lack of support was indicated, examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as partially summarized on page 16 of the remarks, the motivations were clearly stated, including the support.  Examiner directs applicant’s attention to page 6 of the office action sent 12/11/2020 where Bajaj is merely silent about the type of design and where it could be that of Stoll based on the complexity of the design such as desired, especially as both have the same purpose of designing garments for a garment machine.   Examiner further directs applicant’s attention to page 8 of the office action where Fig. 8 illustrations were cited as support for providing a better fit.  Furthermore, examiner directs applicant’s attention to page 9 of the office action where support for desired ventilation was provided in the recitations Col. 32 Lines 38, 40-42; Col. 33 Lines 47-50 previously indicated on page 9 to reject the limitations).  Examiner notes that motivations and reasonings were provided throughout the rejection.
Furthermore, in response to applicant’s remarks on page 16 that Bajaj, Stoll, Lee, and Baron provide no motivation or reason, examiner respectfully disagrees-- as the remarks so state on page 16 in Bajaj [20] that as Bajaj is in the art of garment styling and fabric design, so are the modifying references for Claims 1 and 2.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Dion et al (US Publication 2021/0095403) directed to sending machine control instructions to a knitting machine; Arndt et al (US Publication 2002/0193904) directed to sending garment data to a textile machine; Mahanty et al (USPN 10918151), Sugano et al (USPN 10889061) directed to revising features of a garment; Upadhyay et al (US Publication 2019/0183256), Kim et al (US Publication 2013/0195330), Russell (USPN 9486160), Yu et al (USPN 6813440) directed to body map data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732